HAMILTON, J.
Elmer Wiodrey was granted an injunction in the Butler Common Pleas enjoining the Board of Education of Butler County from transferring certain territory in special school district No. 10 Madison Township to Trenton Village school district, both in Butler County.
The auditor and treasurer were enjoined from placing the lands of district No. 10 on the tax duplicate and collecting taxes therefrom in the Trenton District. The board sought to transfer territory from three districts to the Trenton Village District. The proceedings for all three, which includes District No. 10, was by one resolution. The case was heard on appeal in the Court of Appeals which held:
1. Remonstrances were filed by two of the districts but there was no remonstrance from District No. 10.
2. The Board did not consider the remonstrance as affecting Madison Township District No. 10; and thereupon proceeded to transfer such territory to the Trenton District.
3. The territory sought to be transferred while composed of three school districts, is described on one map.
4. Under 4692 GC. the remonstrance prevents the transfer of the territory designated on the map.
5.Under this section each school district must be dealt with separately.
Injunction decreed as prayed for.